UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :            12/3/2019
 CRAIG DUKE,                                                  :
                                            Plaintiff         :
                                                              :    19 Civ. 9307 (LGS)
                            -against-                         :
                                                              :          ORDER
 CARRIAGE SERVICES, INC.                                      :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for December 5,

2019 (Dkt. No. 5),

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the December 5, 2019, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the provisions

for periodic status letters, and the need for a pre-motion letter to avoid cancellation of the final

conference and setting of a trial date.

        The parties should be aware that the Court does not extend the deadlines for fact

discovery absent compelling circumstances.

Dated: December 3, 2019
       New York, New York
